In a matrimonial action, plaintiff appeals, as limited by her notice of appeal and brief, from so much of a judgment of divorce of the Supreme Court, Westchester County, dated June 30, 1976, as, after a nonjury trial, inter alia, fixed the amounts of alimony, child support and counsel fees. Judgment affirmed insofar as appealed from, without costs or disbursements. The fixing of alimony, child support and counsel fees is discretionary with the trial court upon its balancing of the various aspects of the marital relationship (see Hessen v Hessen, 33 NY2d 406; Schwartz v Schwartz, 52 AD2d 874). Within that framework, we do not find that the amounts of the awards under review constituted an abuse of discretion. Margett, Acting P. J., Rabin, Hawkins and Mollen, JJ., concur.